FILED
                           NOT FOR PUBLICATION                                 FEB 24 2015

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


DAMERON HOSPITAL ASSOCIATION,                    No. 12-17377

              Plaintiff-Appellant,               D.C. No. 2:10-cv-03396-GEB-
                                                 JFM
 v.

STATE FARM MUTUAL                                MEMORANDUM*
AUTOMOBILE INSURANCE
COMPANY,

              Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
               Judge Garland E. Burrell, Jr., District Judge, presiding

                      Argued and Submitted January 15, 2015
                            San Francisco, California

Before: O’SCANNLAIN and CLIFTON, Circuit Judges, and ADELMAN, District
Judge.**

      The plaintiff appeals from a judgment of the district court granting defendant’s

motion for summary judgment on plaintiff’s state law claims for breach of contract


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lynn S. Adelman, District Judge for the United States
District Court for the Eastern District of Wisconsin, sitting by designation.
and unfair business practices. Plaintiff argues that assignments of uninsured motorist

and medical payment insurance benefits are valid despite the insurer’s failure to

consent. Under California law, anti-assignment clauses prohibiting assignment

without the insurer’s consent are generally valid and enforceable. Henkel Corp. v.

Hartford Accident & Indem. Co., 29 Cal. 4th 934, 943 (2003). In the context of

insurance policies, they are enforceable unless “when at the time of the assignment the

benefit has been reduced to a claim for money due or to become due.” Id. at 945. The

district court concluded that under Henkel, the anti-assignment clause is valid because

the benefits at issue had not been reduced to a sum due or to become due.

      We agree with the district court. Not only did the assignment lack the insurer’s

consent, the benefits at issue had not been reduced to a sum due or to become due. Id.

at 943–45. We note also that the assignments were partial (not all of the benefits were

assigned), and their partial nature potentially increases the burden on the insurer

beyond that which it originally contracted for. Thus, the district court properly

dismissed plaintiff’s claims.

      AFFIRMED.




                                          2